EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER OF FIRST CAPITAL INTERNATIONAL, INC., PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2 I, Alex Genin, the Chief Executive Officer and Principal Financial Officer of First Capital International, Inc. hereby certify that First Capital International, Inc.'s periodic report on Form 10-K and the financial statements contained therein fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d) and that information contained in the periodic report on Form 10-K and the financial statements contained therein fairly represents, in all material respects, the financial condition and results of the operations of First Capital International, Inc. Date: March 30, 2009 /s/ Alex Genin Chief Executive Officer and Acting Chief Financial Officer and Principal Financial Officer
